Citation Nr: 9930931	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder.  

2.  Entitlement to an increased evaluation for duodenal ulcer 
with dumping syndrome and postoperative antrectomy and 
vagotomy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to August 
1945.  He was a prisoner of war from February 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for duodenal 
ulcer with dumping syndrome, postoperative antrectomy and 
vagotomy, and granted service connection for dysthymic 
disorder and assigned a 10 percent evaluation effective from 
April 1995.  

By rating decision dated in September 1997, the RO increased 
the evaluation of the service-connected dysthymic disorder 
from 10 to 30 percent, effective from April 1995.  As the 
veteran may still receive an evaluation in excess of 30 
percent for dysthymic disorder, the issue of entitlement to 
an evaluation in excess of 30 percent for dysthymic disorder 
is now before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board notes that the veteran filed a claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU), which was denied in an October 1998 rating 
decision.  The veteran was notified of this decision by 
letter dated November 5, 1998, and he filed a timely notice 
of disagreement.  The RO issued a statement of the case on 
December 9, 1998.  However, there is no substantive appeal of 
record so this matter is not currently before the Board.  See 
38 C.F.R. §§ 20.200, 20.202 (1999).  



FINDINGS OF FACT

1.  The veteran's dysthymic disorder results in no more than 
definite (moderately large) social and industrial impairment 
as contemplated under the rating criteria in effect prior to 
November 7, 1996.

2.  Under the rating criteria effective November 7, 1996, the 
veteran's dysthymic disorder results in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

3.  The veteran's service-connected duodenal ulcer with 
dumping syndrome and postoperative antrectomy and vagotomy is 
manifested by monthly post-prandial episodes of weakness, 
sweating, palpitations, and diarrhea, reportedly last 
occurring in about May 1998; a stricture at the surgical 
site; reflux disease, esophagitis and impaired gastric 
emptying with complaints of nightly early satiety, substernal 
burning and sour gnash; and an asymptomatic surgical scar.  
In combination the disorders are consistent with no more than 
moderate postgastrectomy syndrome.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996) and 38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for duodenal ulcer with dumping syndrome, postoperative 
antrectomy, and vagotomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7308, 7319, 7348 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service department records show that the veteran had an 
appendectomy scar in February 1941 when he was examined for 
induction.  These records show no complaints, findings or 
diagnoses of any psychiatric or gastrointestinal disorders. 

Records from private physicians dated from March 1949 to 
April 1952, show that the veteran sought treatment for 
abdominal and epigastric distress which he had reportedly had 
for approximately 10 years.  It was noted that his duodenal 
bulb was spastic at all times and never filled completely and 
that an ulcer crater was never visualized, but the condition 
was most likely due to a duodenal ulcer.  One treatment 
provider diagnosed a gastric ulcer.  

The veteran was hospitalized at the Denver, Colorado, VA 
Hospital from December 1954 to January 1955.  He was admitted 
after a fairly large hematemesis.  The final diagnoses 
included ulcer, duodenal, established December 24, 1954, 
treated, not operated, improved.  He was again hospitalized 
from February to March 1955 for treatment of recurrent ulcer 
pain and underwent an antrectomy, vagotomy, and anterior 
Hofmeister type anastomosis.  In a June 1955 memorandum, a VA 
physician informed the RO that the term antrectomy was 
synonymous with the term gastrectomy.  

By rating decision dated in March 1955, the RO granted 
service connection for duodenal ulcer and assigned a 40 
percent evaluation, effective from February 1955.  The 40 
percent evaluation has been confirmed and continued to date 
and subsequent rating decisions have also included the 
following disorders as part of the service-connected 
gastrointestinal/digestive disorder: dumping syndrome and 
post-operative gastrectomy, antrectomy, and vagotomy.  

The veteran was again hospitalized at a VA facility in 
February 1956.  The hospital report shows that the veteran 
had had no ulcer distress, vomiting, bleeding, nausea, 
"etc.," and had gained 35 pounds.  The veteran complained 
that, several times a month, he had a hungry feeling in the 
evening with dizziness, weakness, and a "far away feeling."  
He stated that he noticed some fast breathing with this and 
that these episodes had been explained by his local medical 
doctor as "like insulin shock."  He reported that this 
sometimes occurred at other times and was perhaps related to 
excitement.  Eating cereal with sugar helped.  His only other 
gastrointestinal symptom was considerable belching.  It was 
noted that the veteran appeared to show no complications of 
his ulcer other than mild dumping syndrome symptoms.  The 
relevant diagnosis was dumping syndrome, mild, secondary to 
previous antrectomy and gastro-enterostomy with vagotomy, 
"est." February 27, 1956, treated, not operated, unchanged.  

At a February 1960 VA examination, the veteran was well 
nourished and had no abdominal mass or tenderness.  The 
gastrectomy scar was asymptomatic.  There was no relevant 
diagnosis.  

At a January 1961 VA examination, it was again noted that the 
veteran was well nourished.  His gastrectomy scar was 
nontender and showed no evidence of herniation.  The 
veteran's weight reportedly had varied five to 15 pounds in a 
week, and he currently weighed 157 pounds.  He stated that he 
had had no diarrhea, that bowels were usually rather slow, 
and that he had a great deal of gas.  It was noted that he 
would frequently complain of a "distant feeling" as if he 
were "way out," accompanied by sweating.  He usually had 
several bowls of cereal and sugar when this happened.  The 
examiner stated that there was a supraumbilical incision 
cicatrix with rather numerous unabsorbed sutures which might 
be metallic, particularly in the upper end of the cicatrix.  
It was noted that the veteran had noticed the unabsorbed 
suture material but it did not seem to bother him at all.  
There was a little ventral weakness in the junction of the 
middle and lower third of the cicatrix.  The relevant 
diagnoses included residuals of subtotal gastrectomy and 
vagotomy with dumping syndrome.  

A January 1961 upper gastrointestinal series showed a normal 
appearing esophagus, a gastric resection, Billroth II type 
procedure, and dilatation of the remaining gastric segment 
with retained secretions within this segment and a rather 
narrow anastomotic site.  

In a May 1996 report of former prisoner of war medical 
history, the veteran reported that he had experienced 
prolonged periods of fear, anxiety, depression, and 
helplessness during captivity.  After the statement "I am 
unable to function or work because of psychological or 
emotional stress," the veteran checked no.  He indicated 
that he had worked for 40 years after discharge, and had had 
five or six jobs since repatriation with 34 years of 
continuous employment since repatriation.  

At the May 1996 prisoner of war examination, the two 
examiners noted that they had reviewed the claims file.  It 
was noted that the veteran had been retired from his job as a 
production manager for a daily newspaper since 1986.  The 
examiners stated that the veteran was post-operative 
gastrectomy.  He had had a partial gastrectomy in 1955, with 
severing of the vagus nerve and antrectomy and vagotomy, and 
subsequent development of a dumping syndrome.  The veteran 
described what he thought was dumping syndrome as occurring 
once or twice a month when "in the evening where nothing 
seems to make sense, everything is kind of getting fuzzy and 
I get associated diaphoresis with this.  He indicated that 
when that happened he ate cereal with a sugar on it and would 
feel better, although he would have diarrhea for a few hours.  
It was noted that this was described to him previously as 
more of an insulin reaction.  He reported that he did not 
currently have any abdominal pain or discomfort, hematemesis, 
melena, or hematochezia and that he just had the dumping 
syndrome.  It was noted that the peptic ulcer disease had 
resolved since the partial gastrectomy.  The examiner stated 
that after the antrectomy and vagotomy, the veteran started 
to develop monthly dumping syndrome episodes, the symptoms of 
which included a feeling of being far away, which resolved 
with eating cereal with a lot of sugar on it.  It was noted 
that the dumping syndrome was treated in 1956 and that his 
symptoms had not changed since then, "if anything it has 
gotten better."  The veteran reported that, since coronary 
angioplasty in 1987, he had been without substernal chest 
pain, nausea, vomiting, or diarrhea, associated with any 
shortness of breath or chest pain.  

The May 1996 examination revealed that the veteran was well-
developed and well-nourished, that he was five feet seven and 
a half inches tall, and that he weighed 150 pounds.  His 
abdomen was soft and nontender, without rebound, rigidity, or 
guarding.  There was an 18 centimeter linear scar from the 
epigastrium to the paraumbilical region which was smooth, 
flesh-colored, and unattached.  He also had a four centimeter 
scar in the right lower quadrant which did seem to be 
attached and fibrotic and was slightly more erythematous than 
the surrounding tissue but was not tender and had no 
associated circumferential paresthesias or dysesthesia.  The 
examiner stated that the veteran seemed to have an anterior 
abdominal wall hernia which was not incarcerated at the time 
of examination.  Rectal examination was guaiac negative.  The 
relevant diagnoses were status post antrectomy with vagotomy 
for refractive peptic ulcer disease with residual dumping 
syndrome as described and dysthymic disorder.  A blood count 
was taken and showed normal red blood cell count, hemoglobin 
and hematocrit.  

The May 1996 prisoner of war protocol examination included a 
psychiatric examination.  The psychiatric examiner noted he 
had reviewed the veteran's medical records.  The veteran 
denied any psychiatric problems and any depression "as 
such."  He reported that he seemed to have no energy and had 
trouble sleeping.  He stated that in the last three to four 
months he had been having some early morning waking.  He also 
reported that his appetite was poor, that he had lost some 
weight but recently gained some back, and that his current 
weight was 150 pounds.  which was his usual weight.  He 
reported sometimes worrying about money.  He stated that he 
liked to see things grow, kept his lawn looking good, and 
enjoyed listening to music.  He also stated that he enjoyed 
playing golf which he did twice a week with a group of men.  
The veteran also reported that he enjoyed doing crossword 
puzzles.  



The psychiatric examiner noted that the veteran believed he 
had had some problems recently but that he did not identify 
them as depression.  The examiner noted that the veteran and 
his wife had been married for 48 years and had one daughter 
who was widowed and now lived with them.  He reported that he 
had been retired from newspaper work for approximately 10 
years.  The veteran maintained good eye contact and was 
oriented.  His recent and remote memory was considered to be 
intact; and his proverb interpretations were appropriately 
abstract.  The examiner reported that the veteran's affect 
was mildly constricted and his mood mildly depressed; there 
was no indication of any thinking disorder.  The examiner 
commented that, although the veteran denied depression, it 
appeared that he had had some vegetative symptoms, 
particularly sleep disturbance and some recent weight loss 
which had been regained.  It was felt that he had a mild 
dysthymic disorder.  The diagnosis was dysthymia and the 
examiner noted that the Global Assessment of Functioning 
(GAF) score was 75 which represented transient to mild 
symptoms interfering with physical functioning.  

By rating decision dated in July 1996, the RO granted service 
connection for dysthymic disorder and assigned a 10 percent 
evaluation effective from April 1995.  

The record includes VA outpatient treatment records dated 
from April to July 1997.  In May 1997, the veteran reported 
that during the past 10 years his food sometimes had stopped 
in the mid esophagus, that this occurred two to three times a 
week, and that he had occasional heartburn.  He also 
indicated that he had occasional pain from hernia after 
surgery.  It was noted that the veteran had dysphagia in the 
lower esophagus and occasional "Geu sx."  In June 1997, it 
was noted that he golfed 18 holes with a cart.  It was also 
noted that he had had dysphagia for solids for at least four 
years and had to liquefy everything.  A June 1997 treatment 
provider noted that the veteran had had a five pound weight 
loss.  A June 1997 upper gastrointestinal series and 
esophogram showed Billroth II anastomosis.  There was also 
narrowing focally in the region of the antrum at the 
gastrojejunal anastomosis, which could be related to 
scarring, operative changes, or conceivably neoplasms.  It 
was noted that the veteran could potentially have had a 
pylorus sparing procedure, but that the multiple filling 
defects within the stomach suggested retained food material 
which would indicate a degree of delayed gastric emptying as 
the veteran had reportedly not eaten since the previous 
night.  These studies also revealed mild narrowing of the 
lower esophagus which conceivably could have been within 
normal range; however, as this area was usually more dilated, 
this was likely a smooth stricture.  It was noted that the 
most likely etiology for this would be prior reflux 
esophagitis or, if there was a history of this, prior caustic 
substance ingestion.  It was noted that a neoplasm could give 
that appearance; however, the lack of mucosal abnormality and 
the relative distensibility made that less likely.  Only mild 
gastroesophageal reflux was demonstrated.  

In June 1997, the veteran underwent an 
esophagogastroduodenoscopy (EGD) which showed plaque in the 
esophagus which was biopsied.  Also there was food in the 
stomach.  It was noted that advance was impeded by retained 
food in the stomach, that there were circumferential exudates 
in the entire esophagus which could be washed off without 
underlying friability or bleeding, that no narrowing was seen 
in esophagus, and that the distal stomach was not visualized.  
The EGD findings were cheesy exudate in esophagus, retained 
food in the stomach, and erythema of gastric mucosa.  The 
examination was not to be inadequate examination secondary to 
retained food in stomach.  It was recommended that the 
veteran undergo a repeat EGD with better preparation.  The 
report of pathology reflects diagnosis of peptic esophagitis 
in the distal esophagus; it was noted that yeast forms 
consistent with Candida were identified within epithelium on 
GMS stains.   

Later in June 1997, the veteran underwent another EGD, front 
lavage, and balloon dilation (15 millimeters) of anastomosis 
stricture.  It was noted that there was a large amount of 
retained food in the stomach and the endoscope was withdrawn 
followed by Ewart lavage until cleared.  The endoscope was 
then readvanced; Candida esophagitis and "BII" surgical 
anastomosis stricture without mucosal abnormality were noted.  
A biopsy was taken followed by balloon dilation without 
complication.  The impression was esophageal candidiasis, BII 
anastomosis stricture status post biopsy, and balloon 
dilation. 

In July 1997, the veteran weighed 137.  It was noted that EGD 
showed stricture, anastomotic, Billroth II.  The veteran 
reported that, despite medication, he did not feel any 
improvement of his dysphagia for solids.  It was noted that 
there was no odynophagia.  He complained of anorexia.  It was 
noted that he had no weight loss, weakness, fever, 
constitutional disturbances, or hematemesis.  The treatment 
provider noted that there was an old midline scar and that 
the abdomen was soft with bowel sounds present.  The 
assessment was status post EGD, Candida esophagitis; and 
history of chronic dysphagia for solids which was though to 
be due to esophageal motility disorder/gastric emptying 
disorder, strongly suggested by upper gastrointestinal series 
and history.  Later in July 1997, the veteran reported that 
he felt 50 percent better regarding his dysphagia symptoms.  
He complained of occasional heartburn, nocturnal water brash, 
and mild to moderate pain in the right hypochondrium for two 
weeks.  On examination, there was tenderness over the lower 
part of the right hemithorax and there was mild tenderness of 
the right hypochondrium.  Examination was negative for 
visceromegaly, guarding, and rigidity.  Still later in July 
1997, it was noted that the veteran weighed 140 pounds, 
having gained three pounds over two weeks, and that he had a 
five to ten year history of progressive symptoms consistent 
with gastric emptying problem with decreased gastric emptying 
by upper gastrointestinal series.  The treatment provider 
noted that EGD suggested gastro-duodenal anastomotic 
stricture which was dilated with a 15 millimeter balloon and 
that he now reported 50 percent improvement in postprandial 
fullness.  The impression was gastric emptying disorder 
secondary to combination of vagotomy, age, and possible 
anastomotic narrowing.  The option of repeat EGD was 
discussed, but the veteran reported that he wanted to see how 
things went and would follow up in four to six weeks.  

VA outpatient treatment records dated from May to July 1997 
include a May 1997 reference to an adjustment disorder with 
anxious mood.  In June and July 1997, the veteran reported 
that he had had chronic depression and anger which had 
recently been increasing.  He reported an 18 month history of 
increased sadness, anger, irritability, and self-doubt and 
decreased patience and sense of humor.  He indicated that he 
had never had any previous mental health treatment.  He 
stated that he feared that he would become like his father 
who was hospitalized psychiatrically or like his grandfather 
who had attempted to kill his uncle.  It was noted that the 
veteran was married, lived with his wife and widowed 
daughter, and had worked for 35 years as production manager 
for three newspapers and retired in 1985.  He reported that 
he now played golf and listened to big band music.  He denied 
current intrusive or avoidant symptoms of PTSD.  The veteran 
reported a six week history of hearing his wife's voice 
calling his name when she was not actually doing this and 
stated that he did not feel fully in control.  

A treatment provider noted that the veteran was quite private 
and not ready to enter group therapy.  It was determined that 
the veteran probably had had a chronic low-grade depression 
which was currently exacerbated, possibly by memories 
triggered by his ex-prisoner of war protocol examination.  It 
was also noted that the precipitation of the depression was 
not altogether clear but might be deteriorating physical 
health, financial problems, or fear of winding up like his 
father who became emotionally ill later in life.  One 
treatment provider stated that he did not have an explanation 
for recent auditory hallucinations, but that this should be 
monitored and, if they continued after his depression was 
controlled, organic causes needed to be ruled out.  The 
diagnoses included dysthymia and history of probable PTSD.  
The GAF score was reported to be 65.  

By rating decision dated in September 1997, the RO increased 
the evaluation for the service-connected dysthymic disorder 
from 10 to 30 percent effective from April 1995.  The 30 
percent evaluation for dysthymic disorder has been confirmed 
and continued to date.  

VA outpatient treatment records dated from August 1997 to 
July 1998 show that in August 1997 he was treated by a 
psychiatrist who noted that the veteran's military, family 
and employment history.  The veteran reported a history of 
depressive symptoms over the past 12 to 18 months and stated 
that "it was as if one day I woke up and all of a sudden I 
was old."  He stated that he slept fitfully, had no 
initiative, found no pleasure in life, angered suddenly and 
easily, and did not wish to be with others.  He also 
complained of diminished short-term memory and concentration.  
The treatment provider noted that the veteran was preoccupied 
with painful, sometimes guilt-ridden memories, some of which 
related to early family struggles involving his father and 
sister.  It was also noted that he was sad and came to tears 
easily, for example, when he discussed issues related to 
death with his wife.  He denied suicidal intentions but felt 
that he might consider suicide if he ended up like his 
father, who apparently suffered from severe depression, was 
hospitalized, and made at least one serious suicide attempt.  
The impression was major depression.  Medication was 
prescribed.  

Later on the same day in August 1997, a social worker 
reported that the veteran seemed more depressed than during 
their first meeting and that he was worried about his memory 
and whether he would become like his father.  The social 
worker encouraged the veteran to consider attending an ex-
prisoner of war group.  Later in August 1997, he reported 
that there was no improvement in his depression, that he 
planned to ask for an increase in his medication dosage, and 
that he was not interested in the prisoner of war group but 
would reconsider in the future if there was no improvement in 
his condition.  Later the same day, a psychiatrist noted that 
the veteran reported and manifested some improvement.  He 
continued to suffer from lack of energy and initiative and 
episodes of sadness.  The psychiatrist reported that, if 
significant further improvement was not noted in 10 days, the 
dosage of medication would be increased.  

In October 1997, the veteran was not discernibly improved 
after the four weeks of medication and he reported no 
interests, poor energy, and rather constant concerns about 
his health.  He was discouraged about his poor short-term 
memory and stated that he was just not himself.  The veteran 
was noted to appear significantly depressed but was not 
suicidal.  The veteran felt that the depression was related 
primarily to his worries about his physical condition.  He 
reported that he had little interest in anything and that he 
had financial problems.  Later in October 1997, he reported 
significant but not sufficient improvement.  The social 
worker noted that the veteran reported some improvement in 
mood and irritability, but that he was not yet where he 
wanted to be.  

In December 1997, the veteran reported continued psychiatric 
improvement but stated that he remained significantly 
depressed nonetheless, noting that the Christmas season was 
particularly difficult for him.  Medication modification was 
discussed but no plan was implemented because the veteran was 
returning to Phoenix.  The social worker reported that there 
was no improvement in depression since the last visit, that 
the veteran continued to report memory and expressive 
problems, and that the etiology of the depression was 
unclear.  He had financial concerns and continued to avoid 
stimuli reminiscent of his war or prisoner of war 
experiences.  The veteran reported that he was reluctant to 
pursue care in Phoenix (where he spent the winter months) 
because the hospital was in a high crime area.  

At an August 1998 VA physical examination, the examiner 
reviewed the veteran's medical records, noting that the 
veteran had not been hospitalized or undergone any surgery 
since his last evaluation in 1996.  The examiner stated that 
the veteran was currently asymptomatic at baseline, but that, 
following meals, he developed episodes of weakness, sweating, 
palpitations, and diarrhea on a monthly basis.  The veteran 
reported that his symptoms were relieved with "p.o." 
intake.  He reported that he had not had any symptoms for 
three months.  The examiner noted that the veteran presented 
with symptoms of early satiety and reflux in 1997; that a 
June 1997 upper gastrointestinal series revealed a stricture 
at the surgical site; and that his symptoms had progressed.  
It was noted that he had undergone an EGD with balloon 
dilation of the stricture on two occasions; and continued to 
be symptomatic with early satiety, substernal burning and 
sour gnash on a nightly basis.  It was noted that the 
gastrointestinal service planned to place him on an H-2 
blocker.  Examination of the throat was within normal limits.  
Examination of the abdomen revealed a linear, flesh colored 
scar which was 18 centimeters by one centimeter with moderate 
disfigurement and without ulceration, depression, elevation, 
attachment, or tenderness.  His abdomen was soft with good 
bowel sounds.  He had epigastric tenderness, but no rebound, 
guarding, or rigidity.  The diagnosis included duodenal 
ulcer, status post Billroth II, with a subsequent development 
of a dumping syndrome, and stricture at the surgical site 
with associated gastroesophageal reflux disease, esophagitis, 
and impaired gastric emptying.  Hematocrit, hemoglobin and 
red blood cell count were normal.
The August 1998 VA psychiatric examiner noted that he had 
reviewed the claims folder.  It was noted that the veteran 
had held a permanent stable job in the newspaper business for 
40 years, 35 of which were for the same company, and that he 
had been retired for 12 years from his job as vice president 
in charge of production for a newspaper company.  The 
examiner noted that the veteran had been treated at the 
Denver, Colorado VA Mental Health Clinic four to six times in 
the last year.  The veteran reported that his social worker 
wanted him to join a group for ex-prisoners of war but that 
he did not want to attend because he did not want to deal 
with the traffic problems.  He stated that he spent his time 
working on his flower garden, mowing the lawn, listening to 
big band music, playing solitaire, and playing electronic 
poker.  He reported that he used to play golf quite 
frequently with a regular foursome, but that he now only 
played once a week.  He indicated that he became very tired 
around the thirteenth hole and had difficulty continuing.  

It was noted that the veteran went to Phoenix, Arizona, 
during the winter. He reported that, during the last year, he 
became quite depressed and lost all interest in doing his 
chores such as lawn care and gardening.  He thought that the 
severity of his depression was precipitated by reading the 
psychiatric report from his disability examination the year 
before, not thinking he was depressed until he read the 
report and becoming worried that he would follow in his 
father's footsteps.  The veteran stated that his medication 
had apparently worked; he now found that he was able to do 
some yard work and gardening, and had more restful sleep.  He 
reported that he and his wife went out to eat quite 
frequently and had plans to travel to Ireland, England, and 
Scotland.  

The examiner reported that the veteran came to the session 
dressed very neatly, and was quite verbal and talkative in 
the session. He was a personable individual who spoke in a 
friendly and candid manner.  Responses were given in a clear 
and lucid fashion.  His affect seemed slightly constricted, 
and there was a slight depressed nature to the mood.  There 
were no deficits in memory, concentration, or calculation and 
he had no deficits in language function, abstraction, or 
perception.  It was noted that he thought that he had heard 
voices, in particular he heard someone, usually his wife, 
calling his name when no one was doing so.  He also reported 
that he saw things in the periphery which he thought was his 
dog but that he had been told that those were just floaters.  
The examiner reported that the veteran was not and had never 
been suicidal.  He stated that his thoughts about suicide 
seemed to be more about the fact that his father had 
attempted suicide rather than his own potential suicide.  The 
examiner commented that the veteran presented in a low-keyed 
somewhat subdued fashion, that he seemed to have less energy 
and interest than he did several years ago, but that he 
seemed to be improved as a result of medication and therapy.  
The diagnosis was dysthymic disorder, mild.  The examiner 
stated that the GAF score due to dysthymic disorder was 75 
and attached a copy of a page of the DSM IV, showing that GAF 
scores from 71 to 80 represent situations where, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  This page of the DSM IV also 
shows that GAF scores from 61 to 70 represent some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Law and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999). 




Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

The veteran's claims for increased evaluations for dysthymic 
disorder and duodenal ulcer with dumping syndrome and 
postoperative antrectomy and vagotomy are well grounded 
within the meaning of 38 U.S.C.A. § 5107.  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  Additionally, an allegation 
of an increased disability is generally sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has not asserted that any available probative evidence not 
already obtained exists.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

Dysthymic Disorder

In Fenderson, the United States Court of Appeals for Veterans 
Claims (the Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation had been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The 38 C.F.R. § 4.132, Diagnostic Code 9405, pre-November 7, 
1996, schedular criteria provide that a 70 percent evaluation 
for dysthymic disorder is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation for dysthymic disorder 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Considerable impairment has been construed to 
mean "rather large in extent or degree."  See VAOPGCPREC 9-
93 (November 9, 1993).  A 30 percent evaluation for dysthymic 
disorder is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).

Effective November 7, 1996, 38 C.F.R. § 4.132, the VA 
Schedule of Ratings for Mental Disorders, was amended and 
redesignated as 38 C.F.R. § 4.130.  Under the new regulations 
dysthymic disorder is addressed in 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999), which provides a 30 percent 
evaluation for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.  A 
70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.   

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.

The relevant complaints and findings have included: lack of 
energy and initiative, no pleasure in life, sleep 
disturbance, poor appetite, depression, angering suddenly and 
easily, episodes of sadness, irritability, self-doubt, 
decreased patience and sense of humor, and feeling that not 
fully in control.  The veteran also complained of diminished 
memory and concentration, little interest in anything, 
expressive problems, and not wanting to be with others.  The 
veteran has also reported that he sometimes thinks that he 
hears someone, usually his wife, calling his name when no one 
is actually doing so.

The veteran retired in 1986 after working in the newspaper 
industry for many years.  There is no indication that he 
retired due to disability.  He lives with his wife of more 
that 50 years and his widowed daughter.  The May 1996 
psychiatric examiner stated that he felt that the veteran had 
a mild dysthymic disorder and outpatient records of May to 
July 1997 reflect that he probably had had a chronic low-
grade depression which was currently exacerbated.  However, 
even with the noted exacerbation, his GAF score was 65.  
August 1997 to July 1998 VA outpatient records reflect that 
the veteran was depressed and include a diagnosis of major 
depression.  The veteran experienced some improvement with 
medication, and those records also show that he denied 
suicidal intentions although he indicated that he might 
consider suicide if he ended up like his father.  

At the most recent, August 1998, VA psychiatric examination, 
the veteran stated that his medication had apparently worked 
and he now found that he was able to do some yard work and 
gardening and had more restful sleep.  He and his wife went 
out to eat quite frequently and were planning to travel 
abroad.  The veteran was described as verbal, talkative and 
personable.  He spoke in a friendly and candid manner, and 
responded in a clear and lucid fashion.  Although affect 
reportedly seemed slightly constricted and there was a slight 
depressed nature to his mood, no deficits in memory, 
concentration, or calculation were manifested and there were 
no deficits in language function, abstraction, or perception.  
Additionally, the examiner noted that the veteran seemed to 
be improved as a result of medication and therapy.  The 
diagnosis was dysthymic disorder, described as only "mild," 
and a GAF score of 75 was assigned. 

All GAF scores of record are 65 or 75.  As shown by the 
examiners statements and the page of the DSM IV submitted by 
the August 1998 psychiatric examiner, GAF scores from 71 to 
80 represent situations where, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores from 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Therefore, the 
GAF scores assigned in this case represent transient, slight, 
or mild symptoms.  Moreover, the veteran's dysthymic disorder 
was described as mild by the May 1996 and August 1998 VA 
psychiatric examiners.  Thus, the Board finds that under the 
"old" rating criteria the veteran's social and industrial 
impairment is not more than "definite" or "distinct, 
unambiguous, and moderately large in degree."  See 
VAOPGCPREC 9-93 (November 9, 1993).  Therefore, an evaluation 
in excess of 30 percent under the old regulations is not 
warranted.  

The Board finds that an evaluation in excess of 30 percent is 
also not warranted under the revised regulations.  There is 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech, and the August 1998 VA examiner reported that the 
veteran's responses were clear and lucid.  The record 
includes no evidence of any panic attacks.  There is also no 
evidence of difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  In fact, 
at the May 1996 examination, proverb interpretations were 
noted to be abstract.  Despite the veteran's concern about 
his memory, there is no objective showing of memory 
impairment and the August 1998 VA examiner reported that 
there were no deficits in memory, concentration, or 
calculations.  That examiner also noted that the veteran had 
no deficits in language function, abstraction, or perception.  

The Board also finds that the evidence does not show that 
there is difficulty in establishing and maintaining effective 
work and social relationships beyond that already 
contemplated in the 30 percent evaluation.  In spite of the 
veteran's unwillingness to join an ex-prisoner of war group, 
he appears to enjoy satisfactory relationships with those 
close to him, plays golf with a regular foursome, and has 
been personable and friendly on VA examinations.  

Although the May 1996 and August 1998 examiners noted some 
mild/slight constriction of the veteran's affect, such is 
adequately compensated by the 30 percent rating.  
"Flattened" affect, a criterion for a 50 percent rating has 
not been specifically noted, but even if it were, it is but 
one of multiple criteria, most of which have not been 
satisfied in this case.  Likewise, although the veteran has 
reported that he has disturbances of motivation and mood, he 
is shown to have several interests which he pursues, 
including working on his lawn and garden, dining out with his 
wife often, golfing, listening to music, and travel.  
Accordingly, and in view of the GAF scores that have been 
assigned, the Board finds that any disturbances of motivation 
and mood are encompassed by the current 30 percent rating.  

Based on the aforementioned, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 30 percent for dysthymic disorder. 

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. 119 (1999).  The evidence in this 
case does not show that there has been a change in the 
severity of the veteran's dysthymic disorder which would 
warrant an evaluation in excess of the 30 percent evaluation 
since May 1996, the date that a psychiatric disorder was 
first shown by competent medical evidence.  Therefore, staged 
ratings are not warranted.  

It is noted that there has been a diagnosis of history of 
PTSD based on the veteran's report of intrusive memories of 
the war after his discharge from service.  Although PTSD, if 
present, has not been adjudicated as a service-connected 
disability, no attempt has been made to dissociate symptoms 
of any PTSD form those of dysthymic disorder and the rating 
assigned is based on the totality of the psychiatric 
disability picture presented.  

Duodenal Ulcer, Dumping Syndrome, Post-Operative Antrectomy 
and Vagotomy

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
Court has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1999). 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations  without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113 (1999).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  These Diagnostic Codes include those for 
duodenal ulcer, postgastrectomy syndromes, irritable colon 
syndrome, hiatal hernia, and vagotomy with pyloroplasty or 
gastroenterostomy.  See Diagnostic Codes 7305, 7308, 7319, 
7346, 7348.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  See 38 C.F.R. §§ 4.14, 4.114

There are various postgastrectomy symptoms which may occur 
following  anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the ``dumping syndrome'' are characterized by 
gastrointestinal complaints and generalized  symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating. 
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time. In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (1999).

Severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, 
warrants a (maximum) 60 percent evaluation.  Moderately 
severe duodenal ulcer which is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent rating.  Moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations warrants a 20 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

38 C.F.R. § 4.114, Diagnostic Code 7308, provides a 20 
percent rating for mild postgastrectomy syndromes with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation is assigned when 
there are moderate postgastrectomy syndromes with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  Severe postgastrectomy syndromes associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia warrants a 60 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  

Vagotomy with pyloroplasty or gastroenterostomy with 
recurrent ulcer with incomplete vagotomy warrants a 20 
percent evaluation.  Vagotomy with pyloroplasty or 
gastroenterostomy with symptoms and confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea 
warrants a 30 percent rating.  A 40 percent rating is 
assigned for vagotomy with pyloroplasty or gastroenterostomy 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
38 C.F.R. § 4.114, Diagnostic Code 7348.  

Stricture of the esophagus warrants a 30 percent evaluation 
when moderate; a 50 percent evaluation when severe and 
permitting liquids only; and a 80 percent evaluation when 
permitting passage of liquids only with marked impairment of 
general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 
(1999).  

A (maximum) 60 percent evaluation is awarded for hiatal 
hernia with symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating 
requires hiatal hernia with two or more of the symptoms for 
the 30 percent evaluation of less severity. 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).

The evidence shows that the veteran currently has dumping 
syndrome, dysphagia, some gastroesophageal reflux, 
esophagitis, and residuals of gastrectomy/antrectomy and 
vagotomy which include anastomosis stricture at the surgical 
site and a surgical scar.  He has undergone EGD with balloon 
dilations for the stricture and he continues to be 
symptomatic with early satiety, substernal burning, and sour 
gnash.  

It does not appear that the veteran has had a duodenal ulcer 
since his surgery in 1955 and, as such, duodenal ulcer 
disease does not reflect the predominant disability picture.  
He does not have duodenal ulcer disease with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis, or melena, with 
manifestations of anemia productive of definite impairment of 
health.  Additionally, although there is evidence of weight 
loss it is not shown that this is productive of definite 
impairment of health.  Therefore, the criteria for an 
evaluation in excess of 40 percent for duodenal ulcer disease 
clearly are not met or more closely approximated.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.  

The rating schedule provides that dumping syndrome is to be 
rated under Code 7308 as post-gastrectomy syndrome.  See 
38 C.F.R. § 4.114, note below Diagnostic Code 7348.  The 
veteran has asserted that his dumping syndrome was not 
included in the original 40 percent evaluation and that an 
increased evaluation is warranted based on the dumping 
syndrome.  However, as noted above, a separate rating for 
dumping syndrome, in addition to one for ulcer disease, post-
gastrectomy syndrome, hiatal hernia or vagotomy with 
pyloroplasty or gastroenterostomy can not be assigned.  See 
38 C.F.R. § 4.114.  

The veteran is currently receiving a 40 percent schedular 
rating for vagotomy with pyloroplasty or gastroenterostomy 
under 38 C.F.R. § 4.114, Diagnostic Code 7348.  This rating 
specifically includes a post-operative complication of 
stricture or gastric retention, which the veteran appears to 
have.  The veteran's current 40 percent rating is the maximum 
schedular rating provided under Diagnostic Code 7348.  
Therefore, an increased evaluation is not warranted under 
this code.  See 38 C.F.R. § 4.114.  

The veteran's gastrointestinal disability could, in the 
alternative, be rated under  Diagnostic Code 7308 as 
postgastrectomy syndrome.  However, his symptoms most closely 
approximate the criteria for the 40 percent rating currently 
assigned for moderate postgastrectomy syndrome.  There is 
evidence of epigastric disorders with characteristic mild 
circulatory symptoms with diarrhea and there has been some 
evidence weight loss.  However, one of the criteria for the 
40 percent rating is weight loss.  For a 60 percent rating 
the condition must be severe, with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  The 
veteran has not been described as malnourished and he does 
not have anemia.  Blood counts have been normal, including on 
the August 1998 VA examination.  At the August 1998 
examination, it was reported that the veteran's symptoms of 
post prandial weakness, sweating, palpitations and diarrhea 
occurred on a monthly basis and that he had had no symptoms 
for three months.   Additionally, there is no evidence that 
he experiences nausea and his hypoglycemic symptoms 
reportedly respond to food.  One of the distinctions made 
between the 40 and 60 percent ratings is that 40 percent 
encompasses a moderate disorder with less frequent symptoms 
than required for 60 percent.  In this case, the frequency of 
the symptoms and the absence of certain symptoms required for 
a 60 percent rating support the conclusion than no more than 
40 percent is warranted under Diagnostic Code 7308.  

The veteran currently also has mild gastroesophageal reflux; 
however, no more than a 10 percent evaluation would be 
warranted under Diagnostic Code 7346 (as analogous to hiatal 
hernia).  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation requires two or more of the symptoms for 
the 30 percent rating of less severity.  There is evidence of 
dysphagia, pyrosis, and water brash; but no evidence of 
associated substernal or arm or shoulder pain or that the 
gastroesophageal reflux disease is productive of considerable 
impairment of health.  On a June 1997 upper gastrointestinal 
and esophogram only mild gastroesophageal reflux was 
demonstrated.  Under 38 C.F.R. § 4.114 the assignment of 
separate evaluations under Codes 7346 and 7308 is prohibited.  

The Board notes that the May 1996 examiner reported that 
there seemed to be an anterior abdominal wall hernia which 
was not incarcerated.  However, there was no ventral hernia 
noted in the examination findings and the only scar 
abnormalities reported appear to pertain to a scar unrelated 
to the service-connected surgery.  Thus, the Board finds that 
a separate or increased evaluation is not warranted for 
postoperative ventral hernia under Diagnostic Code 7339.  

The veteran has been treated for dysphagia and a May 1997 VA 
treatment provider noted that the veteran had dysphagia in 
the lower esophagus.  There is additional medical evidence of 
mild narrowing of the lower esophagus, Billroth II 
anastomosis stricture, and peptic esophagitis.  A July 1997 
treatment provider's assessment included history of chronic 
dysphagia for solids, must be due to esophageal motility 
disorder/gastric emptying disorder, strongly suggested by 
upper gastrointestinal series and history.  Later in July 
1997, a treatment provider noted that EGD suggested gastro-
duodenal anastomotic stricture and the impression was gastric 
emptying disorder secondary to combination of vagotomy, age, 
and possible anastomotic narrowing.  The August 1998 VA 
examiner noted that a June 1997 upper gastrointestinal series 
revealed a stricture at the surgical site with associated 
gastroesophageal reflux disease, esophagitis, and impaired 
gastric emptying.  

As the preponderance of the evidence refers to anastomotic 
stricture at the surgical site, the Board finds that this is 
encompassed under Diagnostic Code 7348 which specifically 
notes post-operative complications of stricture or continuing 
gastric retention as criteria for a 40 percent rating for 
vagotomy with pyloroplasty or gastroenterostomy.  Thus a 
separate rating for esophageal stricture is not warranted 
under Code 7203.   Also, it is noted that despite reports 
that the veteran has to liquefy his food, he is able to eat 
out frequently, as he told the August 1998 psychiatric 
examiner.  

The residuals of the 1955 surgery also include a surgical 
scar.  However, there is no evidence that this scar is 
currently poorly nourished with repeated ulceration; tender 
and painful on objective demonstration; or productive of 
limitation of function of any part affected.  Therefore, a 
separate or increased evaluation based on the scar under 
38 C.F.R. § 4.118, Diagnostic Code 7803-7805 is not 
warranted.  

38 C.F.R. § 4.114 provides that the single rating assigned 
under the cited codes may be elevated to the next higher 
rating when the severity of the overall disability warrants.  
The recent evidence shows that dumping syndrome, which was 
noted to occur only monthly, and not for three months prior 
to the August 1998 examination, is sufficiently infrequent 
for the Board to conclude that the 40 percent rating assigned 
is adequate to encompass the other, related gastrointestinal 
symptoms.  However, if the veteran's symptoms increase, he 
may file another claim for increase.  

There is no evidence that the veteran's service-connected 
duodenal ulcer with dumping syndrome and postoperative 
antrectomy and vagotomy cause marked interference with 
employment or frequent periods of hospitalization.  
Therefore, the Board finds that referral for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder is denied.  

Entitlement to a rating in excess of 40 percent evaluation 
for duodenal ulcer with dumping syndrome and postoperative 
antrectomy and vagotomy is denied.   



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

